837 So. 2d 326 (2002)
Ex parte Charles E. CONNERS.
(Re Charles E. Conners v. State of Alabama).
1010939.
Supreme Court of Alabama.
May 24, 2002.
Charles E. Conners, pro se.
Submitted on petitioner's brief only.
Prior report: Ala.Cr.App., 837 So. 2d 319.
MOORE, Chief Justice.
The petition for the writ of certiorari is denied. In a per curiam opinion holding that Ex parte Berry, 794 So. 2d 307 (Ala. 2000), does not control Charles E. Conners's case, the Court of Criminal Appeals affirmed the trial court's judgment. In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HOUSTON, LYONS, JOHNSTONE, and WOODALL, JJ., concur.